NORTHWESTERN CORPORATION TO THE BANK OF NEW YORK MELLON (formerly The Bank of New York) AND MING RYAN As Trustees under Mortgage and Deed of Trust, dated as of October 1, 1945, with NorthWestern Corporation TWENTY-NINTH SUPPLEMENTAL INDENTURE Providing, among other things, for First Mortgage Bonds, 5.01% Series due 2025 Dated as of May 1, 2010 6720512v7 TWENTY-NINTH SUPPLEMENTAL INDENTURE THIS TWENTY-NINTH SUPPLEMENTAL INDENTURE, dated as of May 1,2010, between NORTHWESTERN CORPORATION, a corporation duly incorporated and existing under the laws of the State of Delaware (hereinafter called the “Company”), having its principal office at 3010 West 69th Street, Sioux Falls, South Dakota, 57108, and THE BANK OF NEW YORK MELLON (formerly The Bank of New York) (hereinafter called the “Corporate Trustee”), a corporation of the State of New York, whose principal corporate trust office is located at 101 Barclay Street, New York, New York, 10286 (successor to MORGAN GUARANTY TRUST COMPANY OF NEW YORK (formerly Guaranty Trust Company of New York)), and MING RYAN, whose post office address is c/o The Bank of New York Mellon, 101 Barclay Street, New York, New York, 10286 (successor to Arthur E. Burke, Karl R. Henrich, H.H. Gould, R. Amundsen, P.J. Crowley, W.T. Cunningham, Douglas J. MacInnes and MaryBeth Lewicki) (said Ming Ryan being hereinafter sometimes called the “Co-Trustee”, and the Corporate Trustee and the Co-Trustee being hereinafter together sometimes called the “Trustees”), as Trustees under the Mortgage and Deed of Trust, dated as of October 1, 1945 (hereinafter called the “Mortgage” and, together with any indentures supplemental thereto, the “Indenture”), which Mortgage was executed and delivered by The Montana Power Company, a corporation of the State of New Jersey (hereinafter called the “Company-New Jersey”), as indirect predecessor under the Mortgage to the Company (the Company being successor under the Mortgage to NorthWestern Energy, L.L.C. (hereinafter called “NorthWestern Energy”), formerly known as The Montana Power, L.L.C., a limited liability company of the State of Montana, and NorthWestern Energy being the successor under the Mortgage to The Montana Power Company, a corporation of the State of Montana (hereinafter called the “Company-Montana”)), to Guaranty Trust Company of New York and Arthur E. Burke, as Trustees, to secure the payment of bonds issued or to be issued under and in accordance with the provisions of the Mortgage, reference to which Mortgage is hereby made, this instrument (hereinafter called the “Twenty-ninth Supplemental Indenture”) being supplemental thereto; WHEREAS, by the Mortgage, the Company-New Jersey covenanted that it would execute and deliver such supplemental indenture or indentures and such further instruments and do such further acts as might be necessary or proper to carry out more effectually the purposes of the Indenture and to make subject to the lien of the Indenture any property thereafter acquired, made or constructed and intended to be subject to the lien thereof; and WHEREAS, the Company-New Jersey executed and delivered to the Trustees its First Supplemental Indenture, dated as of May 1, 1954 (hereinafter called the “First Supplemental Indenture”), and its Second Supplemental Indenture, dated as of April 1, 1959 (hereinafter called the “Second Supplemental Indenture”); and WHEREAS, the Company-New Jersey was merged into the Company-Montana on November 30, 1961, and to evidence the succession of the Company-Montana to the Company-New Jersey for purposes of the bonds and the Indenture and the assumption by the Company-Montana of the covenants and conditions of the Company-New Jersey in the bonds and in the Indenture contained and to enable the Company-Montana to have and exercise the powers and rights of the Company-New Jersey under the Indenture in accordance with the terms thereof, the Company-Montana executed and delivered to the Trustees its Third Supplemental Indenture, dated as of November 30, 1961 (hereinafter called the “Third Supplemental Indenture”); and 6720512v7 WHEREAS, the Company-Montana executed and delivered to the Trustees its Fourth Supplemental Indenture, dated as of April 1, 1970 (hereinafter called the “Fourth Supplemental Indenture”); its Fifth Supplemental Indenture, dated as of April 1, 1971 (hereinafter called the “Fifth Supplemental Indenture”); its Sixth Supplemental Indenture, dated as of March 1, 1974 (hereinafter called the “Sixth Supplemental Indenture”); its Seventh Supplemental Indenture, dated as of December 1, 1974 (hereinafter called the “Seventh Supplemental Indenture”); its Eighth Supplemental Indenture, dated as of July 1, 1975 (hereinafter called the “Eighth Supplemental Indenture”); its Ninth Supplemental Indenture, dated as of December 1, 1975 (hereinafter called the “Ninth Supplemental Indenture”); its Tenth Supplemental Indenture, dated as of January 1, 1979 (hereinafter called the “Tenth Supplemental Indenture”); its Eleventh Supplemental Indenture, dated as of October 1, 1983 (hereinafter called the “Eleventh Supplemental Indenture”); its Twelfth Supplemental Indenture, dated as of January 1, 1984 (hereinafter called the “Twelfth Supplemental Indenture”); its Thirteenth Supplemental Indenture, dated as of December 1, 1991 (hereinafter called the “Thirteenth Supplemental Indenture”); its Fourteenth Supplemental Indenture, dated as of January 1, 1993 (hereinafter called the “Fourteenth Supplemental Indenture”); its Fifteenth Supplemental Indenture, dated as of March 1, 1993 (hereinafter called the “Fifteenth Supplemental Indenture”); its Sixteenth Supplemental Indenture, dated as of May 1, 1993 (hereinafter called the “Sixteenth Supplemental Indenture”); its Seventeenth Supplemental Indenture, dated as of December 1, 1993 (hereinafter called the “Seventeenth Supplemental Indenture”); its Eighteenth Supplemental Indenture, dated as of August 5, 1994 (hereinafter called the “Eighteenth Supplemental Indenture”); its Nineteenth Supplemental Indenture, dated as of December 16, 1999 (hereinafter called the “Nineteenth Supplemental Indenture”); and its Twentieth Supplemental Indenture, dated as of November1, 2001 (hereinafter called the “Twentieth Supplemental Indenture”); and WHEREAS, the Company-Montana was merged into NorthWestern Energy (under its then name, The Montana Power, L.L.C.) on February 13, 2002; and to evidence the succession of NorthWestern Energy (under its then name, The Montana Power, L.L.C.) to the Company-Montana for purposes of the bonds and the Indenture and the assumption by NorthWestern Energy (under its then name, The Montana Power, L.L.C.) of the covenants and conditions of the Company-Montana in the bonds and in the Indenture contained and to enable NorthWestern Energy (under its then name, The Montana Power, L.L.C.) to have and exercise the powers and rights of the Company-Montana under the Indenture in accordance with the terms thereof, NorthWestern Energy (under its then name, The Montana Power, L.L.C.) executed and delivered to the Trustees its Twenty-first Supplemental Indenture, dated as of February 13, 2002 (hereinafter called the “Twenty-first Supplemental Indenture”); and WHEREAS, NorthWestern Energy changed its name from The Montana Power, L.L.C. to NorthWestern Energy, L.L.C. on March 19, 2002; and WHEREAS, NorthWestern Energy transferred, subject to the Lien of the Indenture, substantially all of the Mortgaged and Pledged Property as an entirety to the Company on November 20, 2002 (the “Transfer Date”), and to evidence the succession of the Company to NorthWestern Energy for purposes of the bonds and the Indenture and the assumption by the Company of the covenants and conditions of NorthWestern Energy in the bonds and in the Indenture contained and to enable the Company to have and exercise the powers and rights of NorthWestern Energy under the Indenture in accordance with the terms thereof, the Company executed and delivered to the Trustees its Twenty-second Supplemental Indenture, dated as of November15, 2002 (hereinafter called the “Twenty-second Supplemental Indenture”); and 6720512v72 WHEREAS, the Company executed and delivered to the Trustees its Twenty-third Supplemental Indenture, dated as of February 1, 2003 (hereinafter called the “Twenty-third Supplemental Indenture”); its Twenty-fourth Supplemental Indenture, dated as of November 1, 2004 (hereinafter called the “Twenty-fourth Supplemental Indenture”); its Twenty-fifth Supplemental Indenture, dated as of April 1, 2006 (hereinafter called the “Twenty-fifth Supplemental Indenture”); its Twenty-sixth Supplemental Indenture, dated as of September1, 2006 (hereinafter called the “Twenty-sixth Supplemental Indenture”); its Twenty-seventh Supplemental Indenture, dated as of March1, 2009 (hereinafter called the “Twenty-seventh Supplemental Indenture”); and its Twenty-eighth Supplemental Indenture, dated as of October1, 2009 (hereinafter called the “Twenty-eighth Supplemental Indenture”); and WHEREAS, the Mortgage and the First, Second, Third, Fourth, Fifth, Sixth, Seventh, Eighth, Ninth, Tenth, Eleventh, Twelfth, Thirteenth, Fourteenth, Fifteenth, Sixteenth, Seventeenth, Eighteenth, Nineteenth, Twentieth, Twenty-first, Twenty-second, Twenty-third, Twenty-fourth, Twenty-fifth, Twenty-sixth, Twenty-seventh and Twenty-eighth Supplemental Indentures were recorded in the official records of various counties and states as required by the Indenture; and WHEREAS, the Company expects to record this Twenty-ninth Supplemental Indenture in the official records of various counties and states as required by the Indenture; WHEREAS, an instrument dated March 15, 1955 was executed by the Company-New Jersey appointing Karl R. Henrich as Co-Trustee in succession to said Arthur E. Burke, resigned, under the Mortgage and by Karl R. Henrich accepting the appointment as Co-Trustee under the Mortgage in succession to said Arthur E. Burke, which instrument was recorded in various counties in the states of Montana, Idaho and Wyoming; and WHEREAS, an instrument dated June 29, 1962 was executed by the Company-Montana appointing H.H. Gould as Co-Trustee in succession to said Karl R. Henrich, resigned, under the Mortgage and by H.H. Gould accepting the appointment as Co-Trustee under the Mortgage in succession to said Karl R. Henrich, which instrument was recorded in various counties in the states of Montana, Idaho and Wyoming; and WHEREAS, an instrument dated June 22, 1973 was executed by the Company-Montana appointing R. Amundsen as Co-Trustee in succession to said H.H. Gould, resigned, under the Mortgage and by R. Amundsen accepting the appointment as Co-Trustee under the Mortgage in succession to said H.H. Gould, which instrument was recorded in various counties in the states of Montana, Idaho and Wyoming; and WHEREAS, an instrument dated July 1, 1986 was executed by the Company-Montana appointing P.J. Crowley as Co-Trustee in succession to said R. Amundsen, resigned, under the Mortgage and by P.J Crowley accepting the appointment as Co-Trustee under the Mortgage in succession to said R. Amundsen, which instrument was recorded in various counties in the states of Montana, Idaho and Wyoming; and 6720512v73 WHEREAS, by the Eighteenth Supplemental Indenture, the Company-Montana appointed (i)W.T. Cunningham as Co-Trustee in succession to said P.J. Crowley, resigned, under the Mortgage and W.T. Cunningham accepted the appointment as Co-Trustee under the Mortgage in succession to said P.J. Crowley, and (ii)The Bank of New York Mellon as Corporate Trustee in succession to Morgan Guaranty Trust Company of New York, resigned, under the Mortgage and The Bank of New York Mellon accepted the appointment as Corporate Trustee under the Mortgage in succession to said Morgan Guaranty Trust Company of New York, which supplemental indenture was recorded in various counties in the states of Montana, Idaho and Wyoming; and WHEREAS, an instrument dated March 29, 1999 was executed by the Company-Montana appointing Douglas J. MacInnes as Co-Trustee in succession to said W.T. Cunningham, resigned, under the Mortgage and by Douglas J. MacInnes accepting the appointment as Co-Trustee under the Mortgage in succession to said W.T. Cunningham, which instrument was recorded in various counties in the states of Montana, Idaho and Wyoming; and WHEREAS, by the Twenty-third Supplemental Indenture, the Company appointed MaryBeth Lewicki as Co-Trustee in succession to said Douglas J. MacInnes, removed, under the Mortgage and MaryBeth Lewicki accepted the appointment as Co-Trustee under the Mortgage in succession to said Douglas J. MacInnes; and WHEREAS, by the Twenty-fifth Supplemental Indenture, the Company appointed Ming Ryan as Co-Trustee in succession to said MaryBeth Lewicki, removed, under the Mortgage and Ming Ryan accepted the appointment as Co-Trustee under the Mortgage in succession to said Mary Beth Lewicki; and WHEREAS, the Company-New Jersey, the Company-Montana or the Company has heretofore issued, in accordance with the provisions of the Mortgage, the following series of First Mortgage Bonds: Series Principal Amount Issued Principal Amount Outstanding 2-7/8% Series due 1975 NONE 3-1/8% Series due 1984 NONE 4-1/2% Series due 1989 NONE 8-1/4% Series due 1974 NONE 7-1/2% Series due 2001 NONE 8-5/8% Series due 2004 NONE 8-3/4% Series due 1981 NONE 9.60% Series due 2005 NONE 9.70% Series due 2005 NONE 6720512v74 9-7/8% Series due 2009 NONE 11-3/4% Series due 1993 NONE 10/10-1/8% Series due 2004/2014 NONE 8-1/8% Series due 2014 NONE 7.70% Series due 1999 NONE 8-1/4% Series due 2007 NONE 8.95% Series 2022 NONE Secured Medium-Term Notes NONE 7% Series due 2005 NONE 6-1/8% Series due 2023 NONE 5.90% Series due 2023 NONE 0% Series due 1999 NONE 7.30% Series due 2006 NONE Collateral (2002) Series due 2006 NONE Collateral (2004) Series A due 2009 NONE Collateral (2004) Series B due 2011 NONE Collateral (2004) Series C due 2014 (Twenty-sixth) 4.65% Series due 2023 (Twenty-seventh)………. 6.04% Series due 2016 (Twenty-eighth)………… 6.34% Series due 2019 (Twenty-ninth) …………. 5.71% Series due 2039 (Thirtieth) …………. which bonds are also hereinafter sometimes called “Bonds of the First through Thirtieth Series”, respectively; and WHEREAS, Section8 of the Mortgage provides that the form of each series of bonds (other than the First Series) issued thereunder and of the coupons to be attached to coupon bonds of such series shall be established by Resolution of the Board of Directors of the Company and that the form of such series, as established by said Board of Directors, shall specify the descriptive title of the bonds and various other terms thereof, and may also contain such provisions not inconsistent with the provisions of the Indenture as the Board of Directors may, in its discretion, cause to be inserted therein expressing or referring to the terms and conditions upon which such bonds are to be issued and/or secured under the Indenture; and WHEREAS, Section120 of the Mortgage provides, among other things, that any power, privilege or right expressly or impliedly reserved to or in any way conferred upon the Company by any provision of the Indenture, whether such power, privilege or right is in any way restricted or is unrestricted, may be in whole or in part waived or surrendered or subjected to any restriction if at the time unrestricted or to additional restriction if already restricted, and the Company may enter into any further covenants, limitations or restrictions for the benefit of any one or more series of bonds issued thereunder, or the Company may cure any ambiguity contained therein or in any supplemental indenture or may (in lieu of establishment by Resolution as provided in Section8 of the Mortgage) establish the terms and provisions of any series of bonds other than the First Series, by an instrument in writing executed and acknowledged by the Company in such manner as would be necessary to entitle a conveyance of real estate to record in all of the states in which any property at the time subject to the lien of the Indenture shall be situated; and 6720512v75 WHEREAS, the Company now desires to create a new series of bonds (the “Bonds of the Thirty-first Series”) and (pursuant to the provisions of Section120 of the Mortgage) to add to its covenants and agreements contained in the Mortgage certain other covenants and agreements to be observed by it and to alter and amend in certain respects the covenants and provisions contained in the Indenture; and WHEREAS, the execution and delivery by the Company of this Twenty-ninth Supplemental Indenture, and the terms of the Bonds of the Thirty-first Series, hereinafter referred to, have been duly authorized by the Board of Directors of the Company by appropriate Resolutions of said Board of Directors. NOW, THEREFORE, THIS INDENTURE WITNESSETH: That the Company, in consideration of the premises and of $1.00 to it duly paid by the Trustees at or before the ensealing and delivery of these presents, the receipt whereof is hereby acknowledged, and in further evidence of assurance of the estate, title and rights of the Trustees and in order further to secure the payment of both the principal of and interest and premium, if any, on the bonds from time to time issued under the Indenture, according to their tenor and effect and the performance of all the provisions of the Indenture (including any modification made as in the Mortgage provided) and of said bonds, and to confirm the lien of the Mortgage, as heretofore supplemented, on certain after-acquired property, hereby grants, bargains, sells, releases, conveys, assigns, transfers, mortgages, pledges, sets over and confirms (subject, however, to Excepted Encumbrances as defined in Section6 of the Mortgage, as heretofore supplemented) unto Ming Ryan, Co-Trustee, and (to the extent of its legal capacity to hold the same for the purposes hereof) to The Bank of New York Mellon, the Corporate Trustee, as Trustees under the Indenture, and to their successor or successors in said trust, and to said Trustees and their successors and assigns forever, all the following described properties of the Company located in the State of Montana, namely: STEAM ELECTRIC GENERATING STATION Colstrip Steam Plan Unit 4 Rosebud County All of the Company’s undivided interest, as tenant in common, in and to that certain steam electric generating station, Unit 4, located near Colstrip, Montana, on the following described real property: Tract A. A tract of land situated in the SE¼NE¼ and the NE¼SE¼ of Section 34, T2N, R41E, P.M.M., lying within the boundary lines of Parcel 4, Certificate of Survey No. 29931 Amended, filed for record in the office of the Clerk and Recorder of Rosebud County as Document No. 37265 and described as follows: 6720512v76 Beginning at the northeast corner of the tract herein described, which point lies 2.00 feet North of the centerline of Column Line A and 2.00 feet East of the centerline of Column Line 37 of the Colstrip Unit No. 4 Generation Building, from which point the South ¼ corner of said Section 34 bears South 31º30’59” West, 3,605.61 feet; Thence, from said point of beginning, West a distance of 219.50 feet along the North line of said Generation Building to the intersection with the Centerline of building Column Line 29 projected North; Thence, South a distance of 102.75 feet along the centerline of Column Line 29 to the intersection with the centerline of Column Line Az; Thence, West a distance of 2.50 feet along the centerline of Column Line Az to the intersection with the centerline of Column Line 28.9; Thence, South a distance of 320.75 feet along the centerline of Column Line 28.9 to the North building line of the Colstrip Unit No. 4 Scrubber Building, said point being 2.00 feet North of the centerline of Column Line P; Thence, West a distance of 0.33 feet along said North building line to the northwest corner of said Scrubber Building, said point being 2.00 feet North of the centerline of Column Line P and 2.00 feet West of the centerline of Column Line 28.95; Thence, South a distance of 330.00 feet along the West building line of said Scrubber Building to the centerline of Column Line X, said point lying 2.00 feet West of the centerline of Column Line 28.95; Thence, East a distance of 88.40 feet along the centerline of Column Line X to the intersection with the centerline of Column Line 32.31; Thence, South a distance of 18.50 feet along the centerline of Column Line 32.31 to the most southerly boundary of the herein described tract; Thence, East a distance of 91.21 feet along said southerly boundary to the intersection with the centerline of Column Line 35.81; Thence, North a distance of 18.50 feet along the centerline of said Column Line 35.81 to the centerline of said Column Line X; Thence, East a distance of 88.40 feet along the centerline of Column Line X to the southeast corner of the tract herein described, said point being 2.00 feet East of the centerline of Column Line 37.8; Thence, North a distance of 330.00 feet along the East building line of said Scrubber Building to the northeast corner thereof, said point being 2.00 feet East of the centerline of Column Line 37.8 and 2.00 feet North of the centerline of Column Line P; 6720512v77 Thence, West a distance of 45.68 feet along the northerly building line of said Scrubber Building to the East building line of the said Generation Building projected South; Thence, North a distance of 423.50 feet along the said East building line to the point of beginning Containing in all 4.22 acres and more particularly shown on Plat 1 attached hereto and by this reference made a part hereof; together with a non-exclusive easement for the construction, maintenance, repair, replacement and removal of pipelines, water lines, electrical lines and similar facilities presently located upon, over or under or specified in the plans for Unit 4 as located upon, over or under that portion of the Unit 3 Site described in Tract V Schedule 8; and reserving a non-exclusive easement for the construction, maintenance, repair, replacement and removal of pipelines, water lines, electrical lines and similar facilities presently located upon, over or under the above described property for the benefit of that portion of the Unit 3 Site described in Tract V Schedule 8; Tract B. A tract of land situated in the NE¼ of Section 34 and the NW¼ of Section 35, Township 2 North, Range 41 East, M.P.M. lying within the boundary lines of Parcel 2 of Certificate of Survey No. 34153, filed for record in the office of the Clerk and Recorder of Rosebud County, Montana, as Document No. 34153 and described as follows: Beginning at the southwest corner of the tract herein described, which point is a point on the East boundary line of the Circulating Water Pump Structure Building for Colstrip Units 3 and 4, from which point the South ¼ corner said Section 34 bears South 30º35’13” West, 4,378.96 feet; Thence from said point of beginning, North along the said East boundary line a distance of 45.58 feet to the centerline lying between the Unit No. 3 and Unit No. 4 Cooling Tower Channels; Thence, along said centerline, North 89º58’17” East, a distance of 597.96 feet to the intersection of said centerline projected easterly with the radius of the Unit No. 4 Cooling Tower Tract; Thence, along the said Unit No. 4 radius along a curve to the right, having a radius of 145.50 feet and a central angle of 332º56’56” for an arc distance of 845.51 feet; 6720512v78 Thence, North 48º16’31” West, 19.80 feet; Thence, North 79º28’30” West, 26.77 feet; Thence, South 89º56’53” West, 532.29 feet to the point of beginning and containing in all 2.14 acres, more or less. and more particularly shown on Plat 2 attached hereto and by this reference made a part hereof. Tract C. Parcel 3 of Certificate of Survey No. 34152, filed for record in the office of the Clerk and Recorder of Rosebud County, Montana, as Document No. 34152. Tract D. The W½ of Lot 2, All of Lots 3 and 4, and the S½N½ of Section 2, Township 1 North, Range 41 East, M.P.M., Rosebud County, Montana, and two tracts in the S½ of Section 35, Township 2 North, Range 41 East, M.P.M., described as follows: Parcel 1: Beginning at the common corner of Sections 34 and 35, Township 2 North, Range 41 East, and Sections 2 and 3, Township 1 North, Range 41 East, which is the true point of beginning; thence N 02º 06’ 11” W along the common line between Sections 34 and 35, a distance of 632.34 feet; thence N 41º 52’ 20” E a distance of 2,126.31 feet; thence S 65º 04’ 46” E a distance of 1,493.70 feet; thence S 05º 36’ 54” E a distance of 1,581.65 feet; to the common lines between Sections 2 and 35; thence S 89º 44’ 06” W a distance of 260.76 feet along the common line between Sections 2 and 35, to the quarter section corner common to Sections 2 and 35; thence S 89º 46’ 14” W a distance of 2,644.79 feet along the common line between Sections 2 and 35 to the true point of beginning. Parcel 2: Beginning at the common corner of Sections 35 and 36; Township 2 North, Range 41 East, and Sections 1 and 2, Township 1 North, Range 41 East; thence S 89º 44’ 06” W along the common line of Sections 2 and 35 a distance of 723.39 feet to a point on the southwesterly boundary of the Burlington Northern Railroad Right of Way, which point is the true point of beginning; thence S 89º 44’ 06” W along the common line of Sections 2 and 35 a distance of 599.14 feet; thence N 02º 22’ 02” W a distance of 1,640.32 feet to a point on the southwesterly boundary of the Burlington Northern Railroad Right of Way; thence S 22º 10’ 32” E along the southwesterly boundary of the Burlington Northern Railroad Right of Way to the true point of beginning. Tract E. Land located in Lot 1, and the SE¼NE¼ of Section 3, Township 1 North, Range 41 East, M.P.M., Rosebud County, Montana, described as follows: 6720512v79 Beginning at the common corner of Sections 34 and 35, Township 2 North, Range 41 East, and Sections 2 and 3, Township 1 North, Range 41 East, which is the true point of beginning; thence S 89º 43’ 02” W along the common lines between Sections 34 and 3, a distance of 776.23 feet; thence S 01º 31’ 17” W a distance of 2,782.94 feet to the east-west mid-section line of Section 3; thence N 89º 57’ 01” E along the mid-section line a distance of 864.60 feet to the quarter section corner common to sections 2 and 3; thence N 00º 17’ 53” W along the common line between Sections 2 and 3 a distance of 2,785.08 feet to the true point, of beginning Tract F. Township 1 North, Range 42 East, P.M.M. Section 5:All Section 6:Lots 1, 2, 3, 4, 5, 6, SE¼, S½NE¼, E½SW¼, SE¼NW¼ Section 7:NE¼NW¼ and N½NE¼ Section 8:N½NW¼ Township 2 North, Range 42 East, P.M.M. Section 31:S½ Section 32:S½ Tract G. Parcel 4 of Certificate of Survey No. 29931 Amended, filed for record in the office of the Clerk and Recorder of Rosebud County as Document No. 37265, excluding therefrom the land described in Tract A and in Tract V Schedule 8. Tract H. Parcel 2 of Certificate of Survey No. 34153 filed for record in the office of the Clerk and Recorder of Rosebud County, Montana, as Document No. 34153, excluding therefrom Tract B and Tract W Schedule 8. Tract I. Easements and rights of way more particularly described in documents recorded in the office of the Clerk and Recorder of Rosebud County, under the following Book and Page Numbers which documents are incorporated herein by this reference and made a part hereof: Book 79 Deeds, page 270 Book 79 Deeds, page 3 Book 79 Deeds, page 688 Book 81 Deeds, page 648 Book 79 Deeds, page 599 Book 79 Deeds, page 582 Tract J. Parcel A-1 of Certificate of Survey No. 34998 Amended, filed for record in the office of the Clerk and Recorder of Rosebud County, Montana, as Document No. 42209. Tract K. Parcel C of Certificate of Survey No. 34153, filed for record in the office of the Clerk and Recorder of Rosebud County, Montana, as Document No. 34153. 6720512v710 Tract L. Parcel G of Certificate of Survey No. 34996, filed for record in the office of the Clerk and Recorder of Rosebud County, Montana, as Document No. 34996. Tract M. Parcel A of Certificate of Survey No. 34994, filed for record in the office of the Clerk and Recorder of Rosebud County, Montana, as Document No. 34994. Tract N. Parcel B of Certificate of Survey No. 34152, filed for record in the office of the Clerk and Recorder of Rosebud County, Montana, as Document No. 34152. Tract O. Parcels H-1, H-2 and H-3 of Certificate of Survey No. 34995, filed for record in the office of the Clerk and Recorder of Rosebud County, Montana, as Document No. 34995. Tract P. Parcels F-1 and F-2 of Certificate of Survey No. 34997, filed for record in the office of the Clerk and Recorder of Rosebud County, Montana, as Document No. 34997. Tract Q. Parcels D-1 and D-2 of Certificate of Survey No. 42210, filed for record in the office of the Clerk and Recorder of Rosebud County, Montana, as Document No. 42210. Tract R. Tract A and Tract C of Certificate of Survey No. 6100, filed for record in the office of the Clerk and Recorder of Rosebud County, Montana, as Document No. 6100. Tract S. A tract of land in Section 13, Township 6 North, Range 39 East, M.P.M., described as follows: That tract of land commencing at the section corner common to Sections 13,14,23, and 24, Township 6 North, Range 39 East, M.P.M.; running thence Northerly along the section line common to Sections 14 and 13 to the Yellowstone River; running thence southeasterly along the Yellowstone River to a point where the south boundary line of section 13 meets the Yellowstone River; thence westerly along the south boundary line of said Section 13 to the point of beginning. Tract T. Easements and rights-of-way more particularly described in documents recorded in the office of the Clerk and Recorder of Rosebud County, Montana, under the following Book and Page numbers; which documents are incorporated herein by this reference and made a part hereof: Book 77 Deeds, Page 29 Book 75 Deeds, Page 306 Book 73 Deeds, Page 430 Book 73 Deeds, Page 466 Book 74 Deeds, Page 245 Book 78 Deeds, Page 782 Book 78 Deeds, Page 838 6720512v711 Book 74 Deeds, Page 169 Book 74 Deeds, Page 110 Book 74 Deeds, Page 70 Book 77 Deeds, Page 941 Book 78 Deeds, Page 134 Book 79 Deeds, Page 238 Book 74 Deeds, Page 65 Book 74 Deeds, Page 112 Book 79 Deeds, Page 240 Book 74 Deeds, Page 62 Book 74 Deeds, Page 67 Book 74 Deeds, Page 242 Book 73 Deeds, Page 891 Book 73 Deeds, Page 893 Book 73 Deeds, Page 284 Book 78 Deeds, Page 131, Book 32 Misc., Page 476; together with all easements and other rights benefiting or appurtenant to any of the foregoing (the “Colstrip Property”); Together with all other property, real, personal and mixed, of the kind or nature specifically mentioned in the Mortgage, as heretofore supplemented, or of any other kind or nature (whether or not located in the State of Montana), acquired by the Company after the date of the execution and delivery of the Mortgage, as heretofore supplemented (except any herein or in the Mortgage, as heretofore supplemented, expressly excepted), now owned or, subject to the provisions of subsection(I) of Section87 of the Mortgage, as heretofore supplemented, hereafter acquired by the Company (by purchase, consolidation, merger, donation, construction, erection or in any other way) and wheresoever situated, including (without in anywise limiting or impairing by the enumeration of the same the scope and intent of the foregoing, or of any general description contained in the Indenture) all lands, power sites, flowage rights, water rights, water locations, water appropriations, ditches, flumes, reservoirs, reservoir sites, canals, raceways, dams, dam sites, aqueducts and all other rights or means for appropriating, conveying, storing and supplying water; all rights of way and roads; all plants for the generation of electricity by steam, water and/or other power; all powerhouses, gas plants, street lighting systems, standards and other equipment incidental thereto, telephone, radio and television systems, air-conditioning systems and equipment incidental thereto, water works, water systems, steam heat and hot water plants, substations, lines, service and supply systems, bridges, culverts, tracks, ice or refrigeration plants and equipment, offices, buildings and other structures and the equipment thereof, all machinery, engines, boilers, dynamos, electric, gas and other machines, regulators, meters, transformers, generators, motors, electrical, gas and mechanical appliances, conduits, cables, water, steam heat, gas or other pipes, gas mains and pipes, service pipes, fittings, valves and connections, pole and transmission lines, wires, cables, tools, implements, apparatus, furniture and chattels; all franchises, consents or permits, all lines for the transmission and distribution of electric current, gas, steam heat or water for any purpose including towers, poles, wires, cables, pipes, conduits, ducts and all apparatus for use in connection therewith; all real estate, lands, easements, servitudes, licenses, permits, franchises, privileges, rights of way and other rights in or relating to real estate or the occupancy of the same and (except as herein or in the Mortgage, as heretofore supplemented, expressly excepted) all the right, title and interest of the Company in and to all other property of any kind or nature appertaining to and/or used and/or occupied and/or enjoyed in connection with any property hereinbefore or in the Mortgage, as heretofore supplemented, described. 6720512v712 TOGETHER with all and singular the tenements, hereditaments, prescriptions, servitudes and appurtenances belonging or in anywise appertaining to the aforesaid property or any part thereof, with the reversion and reversions, remainder and remainders and (subject to the provisions of Section57 of the Mortgage) the tolls, rents, revenues, issues, earnings, income, product and profits thereof, and all the estate, right, title and interest and claim whatsoever, at law as well as in equity, which the Company now has or may hereafter acquire in and to the aforesaid property and franchises and every part and parcel thereof. IT IS HEREBY AGREED by the Company that, subject to the provisions of subsection(I) of Section87 of the Mortgage, as heretofore supplemented, all the property, rights and franchises acquired by the Company (by purchase, consolidation, merger, donation, construction, erection or in any other way) after the date hereof, except any herein or in the Mortgage, as heretofore supplemented, expressly excepted, shall be and are as fully granted and conveyed hereby and as fully embraced within the lien hereof and the lien of the Mortgage, as heretofore supplemented, as if such property, rights and franchises were now owned by the Company and were specifically described herein and conveyed hereby. PROVIDED that the following are not and are not intended to be now or hereafter granted, bargained, sold, released, conveyed, assigned, transferred, mortgaged, hypothecated, affected, pledged, set over or confirmed hereunder and are hereby expressly excepted from the lien and operation of the Mortgage, as supplemented, viz:(1)cash, shares of stock, bonds, notes and other obligations and other securities not specifically pledged, paid, deposited, delivered or held under the Mortgage, as supplemented, or covenanted so to be; (2)merchandise, equipment, apparatus, materials or supplies held for the purpose of sale or other disposition in the usual course of business; fuel, oil and similar materials and supplies consumable in the operation of any of the properties of the Company; all aircraft, tractors, rolling stock, trolley coaches, buses, motor coaches, automobiles, motor trucks, and other vehicles and materials and supplies held for the purpose of repairing or replacing (in whole or part) any of the same; (3)bills, notes and accounts receivable, judgments, demands and choses in action, and all contracts, leases and operating agreements not specifically pledged under the Mortgage, as supplemented, or covenanted so to be; the Company’s contractual rights or other interest in or with respect to tires not owned by the Company; (4)the last day of the term of any lease or leasehold which may be or become subject to the lien of the Mortgage, as supplemented; (5)electric energy, gas, steam, water, ice, and other materials or products generated, manufactured, produced, purchased or acquired by the Company for sale, distribution or use in the ordinary course of its business; all timber, minerals, mineral rights and royalties and all Gas and Oil Production Property, as defined in Section4 of the Mortgage, as supplemented; (6)the Company’s franchise to be a corporation; and (7)any property heretofore released pursuant to any provisions of the Indenture and not heretofore disposed of by the Company-New Jersey, the Company-Montana, NorthWestern Energy or the Company; provided, however, that the property and rights expressly excepted from the lien and operation of the Mortgage, as supplemented, in the above subdivisions(2)and (3)shall (to the extent permitted by law) cease to be so excepted in the event and as of the date that either or both of the Trustees or a receiver or trustee shall enter upon and take possession of the Mortgaged and Pledged Property in the manner provided in Article XIII of the Mortgage by reason of the occurrence of a Default as defined in Section65 thereof. 6720512v713 TO HAVE AND TO HOLD all such properties, real, personal and mixed, granted, bargained, sold, released, conveyed, assigned, transferred, mortgaged, pledged, set over or confirmed by the Company as aforesaid, or intended so to be, unto the Co-Trustee and (to the extent of its legal capacity to hold the same for the purposes hereto) unto the Corporate Trustee, as Trustees, and their successors and assigns forever. IN TRUST NEVERTHELESS, for the same purposes and upon the same terms, trusts and conditions and subject to and with the same provisos and covenants as are set forth in the Mortgage, as supplemented, this Twenty-ninth Supplemental Indenture being supplemental thereto. AND IT IS HEREBY COVENANTED by the Company that all the terms, conditions, provisos, covenants and provisions contained inthe Mortgage, as supplemented, shall affect and apply to the property hereinbefore described and conveyed and to the estate, rights, obligations and duties of the Company and the Trustees and the beneficiaries of the trust with respect to said property, and to the Trustees and their successors as Trustees of said property in the same manner and with the same effect as if the said property had been owned by the Company-New Jersey at the time of the execution of the Mortgage, and had been specifically and at length described in and conveyed to the Trustees, by the Mortgage as a part of the property therein stated to be conveyed. SUBJECT NEVERTHELESS, to the limitation permitted by subsection(I) of Section87 of the Mortgage, as supplemented, namely, that notwithstanding the foregoing, the Mortgage, as supplemented, shall not become or be or be required to become or be a lien upon any of the properties or franchises owned by the Company on the Transfer Date or thereafter acquired by the Company (by purchase, consolidation, merger, donation, construction, erection or in any other way) except (a)those acquired by it from NorthWestern Energy, and improvements, extensions and additions thereto and renewals and replacements thereof, (b)the property made and used by the Company as the basis under any of the provisions of the Indenture for the authentication and delivery of additional bonds or the withdrawal of cash or the release of property or a credit under Section39 or Section40 of the Indenture, and (c)such franchises, repairs and additional property as may be acquired, made or constructed by the Company (1)to maintain, renew and preserve the franchises covered by the Indenture, or (2)to maintain the property mortgaged and intended to be mortgaged under the Indenture as an operating system or systems in good repair, working order and condition, or (3)in rebuilding or renewal of property, subject to the Lien under the Indenture, damaged or destroyed, or (4)in replacement of or substitution for machinery, apparatus, equipment, frames, towers, poles, wire, pipe, tools, implements and furniture, subject to the Lien thereunder, which shall have become old, inadequate, obsolete, worn out, unfit, unadapted, unserviceable, undesirable or unnecessary for use in the operation of the property mortgaged and intended to be mortgaged thereunder; provided, however, that said limitation permitted by subsection (I) of Section 87 of the Mortgage, as supplemented, shall not apply to the Colstrip Property, and the Colstrip Property is by this Twenty-ninth Supplemental Indenture expressly made subject to the Lien of the Mortgage, as supplemented, as hereinbefore provided and shall constitute Mortgaged and Pledged Property. 6720512v714 The Company further covenants and agrees to and with the Trustees and their successors in said trust under the Indenture, as follows: ARTICLE I Thirty-first Series of Bonds Section 1.01.General Terms of Bonds to be Issued. (a)There is hereby created a series of bonds designated: “5.01% Series due 2025” (herein sometimes referred to as the Thirty-first Series; and the bonds of such Thirty-first Series are sometimes hereinafter referred to as the “Bonds”), each of which shall bear the descriptive title “First Mortgage Bond.” Bonds of the Thirty-first Series shall mature on May 1, 2025 and shall be issued as fully registered bonds in denominations of $1,000 and in integral multiples of $1,000; they shall bear interest at the rate of 5.01% per annum, payable in arrears, the first interest payment to be made on November 1, 2010 and shall be for the period from the date of first authentication of the Bonds through October 31, 2010, with subsequent interest payments payable semiannually on May 1 and November 1 of each year (each such payment date, an “Interest Payment Date”) until the principal of the Bonds is paid or made available for payment; subject to Article V hereof, the principal of and interest on each Bond to be payable at the office or agency of the Company in the Borough of Manhattan, The City of New York, in such coin or currency of the United States of America as at the time of payment is legal tender for public and private debts.The Bonds shall be dated as in Section 10 of the Mortgage provided. The Bonds shall be issued substantially in the form of Exhibit A hereto. At the option of the registered owner, any Bonds, upon surrender thereof for cancellation at the office or agency of the Company in the Borough of Manhattan, The City of New York, shall be exchangeable for a like aggregate principal amount of bonds of the same series of other authorized denominations. The Bonds shall be transferable upon the surrender thereof for cancellation, together with a written instrument of transfer in form approved by the Registrar, duly executed by the registered owner or by his duly authorized attorney, at the office or agency of the Company in the Borough of Manhattan, The City of New York. Upon any exchange or transfer of Bonds, the Company may make a charge therefor sufficient to reimburse it for any tax or taxes or other governmental charge, as provided in Section 12 of the Mortgage, but the Company hereby waives any right to make a charge in addition thereto for any exchange or transfer of Bonds. (b)Upon the delivery of this Twenty-ninth Supplemental Indenture, Bonds of the Thirty-first Series in the aggregate principal amount of $161,000,000 are to be issued and delivered, pursuant to Article V of the Mortgage, forthwith and will be Outstanding in addition to $161,000,000 aggregate principal amount of Bonds of the Twenty-sixth Series Outstanding $170,205,000 aggregate principal amount of Bonds of the Twenty-seventh Series Outstanding, $150,000,000 aggregate principal amount of Bonds of the Twenty-eighth Series Outstanding, $250,000,000 aggregate principal amount of Bonds of the Twenty-ninth Series Outstanding and $55,000,000 aggregate principal amount of Bonds of the Thirtieth Series Outstanding at the date of delivery of this Twenty-ninth Supplemental Indenture. 6720512v715 Section 1.02.Redemption. (a)Except upon the occurrence of a Default as in the Indenture provided, the Bonds will not be subject to any mandatory redemption, sinking fund or other obligation of the Company to amortize, redeem or retire the Bonds prior to maturity and, in any case, the Bonds shall not be redeemable prior to maturity at the option of any holder of Bonds. (b)(i)Bonds of the Thirty-first Series shall be redeemable, however, at the option of the Company subject to the requirements of the Indenture in whole or in part at any time and from time to time, prior to maturity, upon notice to the Holders of such Bonds at his, her or its address last appearing in the Bond Register by first class mail, mailed not less than 30 days but not more than 60 days prior to the date on which such Bonds are fixed to be redeemed (such date fixed for redemption, the “Redemption Date”), in cash at a redemption price (the “Redemption Price”) equal to (i) the greater of: (A) one hundred per centum (100%) of the principal amount of Bonds to be redeemed then Outstanding, and (B) the Make-Whole Amount, if any, plus (ii) accrued and unpaid interest to the Redemption Date.In the case of each partial redemption of the Bonds pursuant to this Section1.02(b)(i), the principal amount of the Bonds to be redeemed shall be allocated by the Company among all of the Bonds at the time outstanding in proportion, as nearly as practicable, to the respective unpaid principal amounts thereof not theretofore called for redemption.Any notice of intention to redeem need not specify the Redemption Price but shall be sufficient if it sets forth in brief terms the manner in which the Redemption Price is to be calculated.Each such notice shall specify the Redemption Date (which shall be a Business Day), the aggregate principal amount of the Bonds to be redeemed on such date, the principal amount of each Bond held by such Holder to be redeemed, and the interest to be paid on the Redemption Date with respect to such principal amount being redeemed, and shall be accompanied by a certificate of an officer of the Company as to the estimated Make-Whole Amount due in connection with such redemption (calculated as if the date of such notice were the Redemption Date), setting forth the details of such computation.Two Business Days prior to the Redemption Date, the Company shall deliver to each Holder of such Bonds a certificate of an officer specifying the calculation of such Make-Whole Amount as of the specified Redemption Date. (ii)The Company shall not be required to make transfers or exchanges of Bonds for a period of ten (10) days next preceding any Interest Payment Date, or next preceding any designation of Bonds to be redeemed.The Company shall not be required to make transfers or exchanges of any Bonds designated in whole or in part for redemption.Unless the Company defaults in payment of the Redemption Price, on and after the Redemption Date interest will cease to accrue on the Bonds or portions thereof called for redemption. 6720512v716 (c)For purposes of this Section 1.02: The term “Make-Whole Amount” means, with respect to any Bond, an amount equal to the excess, if any, of the Discounted Value of the Remaining Scheduled Payments with respect to the Called Principal of such Bond over the amount of such Called Principal; provided that the Make-Whole Amount may in no event be less than zero.For the purposes of determining the Make-Whole Amount, the following terms have the following meanings: “Called Principal” means, with respect to any Bond, the principal of such Bond that is to be prepaid pursuant to Section1.02(b)(i). “Discounted Value” means, with respect to the Called Principal of any Bond, the amount obtained by discounting all Remaining Scheduled Payments with respect to such Called Principal from their respective scheduled due dates to the Settlement Date with respect to such Called Principal, in accordance with accepted financial practice and at a discount factor (applied on the same periodic basis as that on which interest on the Bonds is payable) equal to the Reinvestment Yield with respect to such Called Principal. “Reinvestment Yield” means, with respect to the Called Principal of any Bond, .50% (50 basis points) over the yield to maturity implied by (i) the yields reported as of 10:00 a.m. (New York City time) on the second Business Day preceding the Settlement Date with respect to such Called Principal, on the display designated as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg Financial Markets for the most recently issued actively traded on the run U.S. Treasury securities having a maturity equal to the Remaining Average Life of such Called Principal as of such Settlement Date, or (ii)if such yields are not reported as of such time or the yields reported as of such time are not ascertainable (including by way of interpolation), the Treasury Constant Maturity Series Yields reported, for the latest day for which such yields have been so reported as of the second Business Day preceding the Settlement Date with respect to such Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable successor publication) for U.S. Treasury securities having a constant maturity equal to the Remaining Average Life of such Called Principal as of such Settlement Date.In the case of each determination under clause(i) or clause(ii), as the case may be, of the preceding paragraph, such implied yield will be determined, if necessary, by (a)converting U.S. Treasury bill quotations to bond-equivalent yields in accordance with accepted financial practice and (b)interpolating linearly between (1)the applicable U.S. Treasury security with the maturity closest to and greater than such Remaining Average Life and (2)the applicable U.S. Treasury security with the maturity closest to and less than such Remaining Average Life.The Reinvestment Yield shall be rounded to the number of decimal places as appears in the interest rate of the applicable Bond. “Remaining Average Life” means, with respect to any Called Principal, the number of years (calculated to the nearest one-twelfth year) obtained by dividing (a)such Called Principal into (b)the sum of the products obtained by multiplying (i)the principal component of each Remaining Scheduled Payment with respect to such Called Principal by (ii)the number of years (calculated to the nearest one-twelfth year) that will elapse between the Settlement Date with respect to such Called Principal and the scheduled due date of such Remaining Scheduled Payment. 6720512v717 “Remaining Scheduled Payments” means, with respect to the Called Principal of any Bond, all payments of such Called Principal and interest thereon that would be due after the Settlement Date with respect to such Called Principal if no payment of such Called Principal were made prior to its scheduled due date; provided that if such Settlement Date is not a date on which interest payments are due to be made under the terms of the Bonds, then the amount of the next succeeding scheduled interest payment will be reduced by the amount of interest accrued to such Settlement Date and required to be paid on such Settlement Date pursuant to Section1.02(b)(i). “Settlement Date” means, with respect to the Called Principal of any Bond, the date on which such Called Principal is to be prepaid pursuant to Section1.02(b)(i). The Corporate Trustee shall be under no duty to inquire into, may conclusively presume the correctness of, and shall be fully protected in acting upon the calculation by the Company of any Redemption Price of the Bonds. Section 1.03.Interest. The Bonds shall bear interest for each Interest Period (as hereinafter defined) at a rate per annum of 5.01%. The period commencing on an Interest Payment Date and ending on the day preceding the next succeeding Interest Payment Date shall be an “Interest Period”; provided that the first Interest Period shall begin on the date of the first authentication of the Bonds and extend through October 31, 2010, the day preceding the first Interest Payment Date. Interest payments for the Bonds will be computed on the basis of a 360-day year consisting of twelve 30-day months.If an Interest Payment Date or Redemption Date falls on a day that is not a Business Day, such Interest Payment Date or Redemption Date, as the case may be, will be the immediately succeeding Business Day with the same force and effect as if made on the original Interest Payment Date or Redemption Date, as the case may be, and no interest shall accrue for the period from and after such original Interest Payment Date or Redemption Date, as the case may be. All dollar amounts resulting from such calculation will be rounded, if necessary, to the nearest cent with one-half cent rounded upward. Interest on any Bond which is payable, and is punctually paid or duly provided for, on any Interest Payment Date shall be paid to the Person in whose name that Bond (or one or more Predecessor Bonds) is registered at the close of business on the Record Date for such interest; provided, however, that interest payable at maturity (whether the stated maturity or maturity resulting from declaration of acceleration, call for redemption or otherwise) shall be payable to the Person to whom the principal of such Bond shall be payable. 6720512v718 ARTICLE II Definitions Section 2.01.Definitions. The following terms shall have the meanings provided herein for all purposes of this Supplemental Indenture, unless the context clearly requires otherwise (such meanings to be equally applicable to both the singular and plural forms of the terms defined): “Bond Purchase Agreement” means that certain Bond Purchase Agreement dated April26, 2010 between the Company and the Purchasers of the Bonds listed in ScheduleA thereto. “Business Day” means any day other than a Saturday, a Sunday or a legal holiday or a day on which banking institutions or trust companies are authorized or obligated by law or executive order to close in The City of New York. “Holder” means a Person in whose name a Bond is registered. “Person” means an individual, partnership, corporation, limited liability company, unincorporated organization, association, joint-stock company, trust, joint venture, government, or any agency or political subdivision thereof or any other entity. “Predecessor Bond” of any particular Bond means every previous Bond evidencing all or a portion of the same debt as that evidenced by such particular Bond; and, for the purposes of this definition, any Bond authenticated and delivered under Section 16 of the Indenture in exchange for or in lieu of a mutilated, destroyed, lost or stolen Bond shall be deemed to evidence the same debt as the mutilated, destroyed, lost or stolen Bond. “Record Date” means, with respect to any Interest Payment Date, the April 15 or October15 (whether or not a Business Day), as the case may be, next preceding such Interest Payment Date. “Registrar” means the Person appointed by the Company to maintain the Bond register, in which register, subject to such reasonable regulations as the Company may prescribe, the Company shall provide for the registration of Bonds and for the exchange and transfer of Bonds. ARTICLE III Reservation of Right to Make Amendments Section 3.01.The Company reserves the right, without any consent or other action by holders of Bonds of the Thirty-first Series, or bonds of any subsequent series, to make such amendments to the Mortgage (as supplemented) as shall be necessary in order to cause there to be excluded from the Mortgaged and Pledged Property and the Lien of the Mortgage (as supplemented) at all times, including, without limitation, in the event and following the date that either or both of the Trustees or a receiver of trustee shall enter upon and take possession of the Mortgaged and Pledged Property in the manner provided in Article XIII of the Mortgage (as supplemented) by reason of the occurrence of a Default as defined in Section 65 thereof, all of the Company’s right, title and interest, whenever arising or acquired, in, to and under all accounts (as defined in the Uniform Commercial Code as in effect from time to time in the State of New York), all accounts receivable, all payments for goods sold or leased or for services rendered (whether or not they have been earned by performance), all rights in any merchandise or goods which any of the foregoing may represent, all rights, title, security and guaranties with respect to any or all of the foregoing, and all proceeds (as defined in the Uniform Commercial Code as in effect from time to time in the State of New York) of, and all collections from or with respect to, any or all of the foregoing. 6720512v719 Section 3.02The Company reserves the right, without any consent or other action by holders of Bonds of the Thirty-first Series, or holders of bonds of any subsequent series, to make the following amendments to Section 120 of the Mortgage (as supplemented): (i) to substitute for the words “adversely affecting any bonds then Outstanding hereunder”, which appear at the end of the last sentence of such Section, the words “which adversely affects the interests of the Holders of any of the bonds then Outstanding in any material respect”; and (ii) to add at the end of the first sentence of such Section the following: ; or the Company may correct or supplement any provision herein or in any supplemental indenture which may be defective or inconsistent with any other provision herein or in any supplemental indenture; or the Company may make other changes to the provisions hereof or of any supplemental indenture or add new provisions hereto or to any supplemental indenture or eliminate provisions here from or from any supplemental indenture, provided that the same does not adversely affect the interests of the Holders of any of the bonds then Outstanding in any material respect. ARTICLE IV Amendments to Mortgage Section 4.01.So long as any of the Bonds of the Thirty-first Series remain Outstanding, Section 7 of the Mortgage is amended by adding at the end thereof the following additional paragraphs: If any bonds Outstanding at the date of a Net Earning Certificate (except any for the refunding of which the bonds applied for are to be issued) or any bonds then applied for in pending applications (including the application in connection with which such Net Earning Certificate is made) bear or are to bear interest at a variable rate or variable rates such that the interest requirements with respect to such bonds for any twelve (12) month period prior to the stated maturity date of such bonds are not determinable at the date of such Net Earning Certificate (any such bonds being referred to as “Variable Rate Bonds”), then (in lieu of setting forth the Annual Interest Requirements (as otherwise prescribed by this Section 7), such Net Earning Certificate shall (A) set forth (i) the sum of the amounts required by clauses (i) through (iv) of paragraph (B) of this Section 7 (in the case of such clauses (i) and (ii), excluding the interest requirements in respect of the Variable 6720512v720 RateBonds) (the sum of such amounts being referred to herein and to be referred to in such Net Earning Certificate as the “Fixed Rate Interest Amount”), and (ii)the amount (referred to herein and to be referred to in such Net Earning Certificate as the “Maximum Permitted Variable Rate Interest Amount”) by which (x) one-half of the Adjusted Net Earnings of the Company set forth in such Net Earning Certificate, exceeds (y) the Fixed Rate Interest Amount set forth in such Net Earning Certificate, and (ii) if such Net Earning Certificate is accompanied by a certificate of an independent (as hereinafter defined) investment banking firm, signed by a managing director or officer thereof, to the effect that, based upon historical fluctuations in the indices upon which the variable rate or variable rates home by the Variable Rate Bonds are based, and taking into account the margins to be added to or subtracted from such indices and/or any other adjustments to be made in determining such variable rate or variable rates and prevailing and projected conditions in the markets influencing such indices, such independent (as hereinafter defined) investment banking firm believes (or is of the view), as of the date of such certificate, that the aggregate amount of interest to be payable on all of the Variable Rate Bonds during any period of twelve (12) months prior to the stated maturity date last to occur of any of the Variable Rate Bonds will not exceed the Maximum Permitted Variable Rate Interest Amount (as calculated by the Company in such Net Earning Certificate without any responsibility on the part of such independent (as hereinafter defined) investment banking firm for the calculation thereof), such Net Earning Certificate shall be deemed for all purposes of the Mortgage (including, without limitation, Sections 26, 28 and 29 of the Mortgage) to show Adjusted Net Earnings of the Company to be as required by Section 27 of the Mortgage. As used in this Section 7, “independent” means, with respect to an investment banking firm that provides a certificate pursuant to this Section 7, that: (i) such investment banking firm is competent to provide such certificate (and such investment banking firm shall be conclusively presumed to be competent to provide such certificate if such investment banking firm is an investment banking firm of nationally recognized standing and engages in interest rate swap transactions in the ordinary course of its business); (ii) such investment banking firm does not have any direct or indirect investment in the Company or in any bonds that, as of the date of such certificate, are Outstanding or the subject of a pending application for authentication and delivery under the Mortgage (including, without limitation, any bonds that are subject of the Net Earning Certificate to which such certificate relates) or in any affiliate of the Company (other than de minimus amounts of loans or securities of the Company or affiliates of the Company held in its or its affiliates’ accounts and any investment in, or ownership of, additional securities or loans of the Company or affiliates of the Company resulting from its market making activities in the ordinary course of its business); (iii) such investment banking firm is not, and none of its officers or directors is, an affiliate of the Company; and (iv) such investment banking firm is not acting as an underwriter with respect to any bonds that are the subject of the Net Earning Certificate to which such certificate relates or as an arranger or provider of the loans, extensions of credit or other securities (if any) for which such bonds are collateral security. 6720512v721 If the Company is a successor corporation (within the meaning of Section 86 of this Indenture), the “Adjusted Net Earnings of the Company” as set forth in each Net Earning Certificate shall be calculated as described in the last two sentences of Section 86 of this Indenture. Section 4.02.So long as any of the Bonds of the Thirty-first Series remain Outstanding, Section 27 of the Mortgage is amended by adding at the end thereof the following additional sentence: As described in the penultimate paragraph of Section 7 hereof, and subject to the conditions therein specified, a Net Earning Certificate shall be deemed to show Adjusted Net Earnings of the Company to be as required by this Section 27 (without any necessity for such Net Earning Certificate to specify Annual Interest Requirements). Section 4.03.So long as any of the Bonds of the Thirty-first Series are Outstanding, Section 86 of the Mortgage is amended by adding at the end thereof the following additional sentences: For the avoidance of any doubt, it is expressly stated that in the event that a successor corporation (having succeeded to and having been substituted for the Company in accordance with this Section 86) shall exercise any right under this Indenture (whether as to the issuance of additional bonds (including, without limitation, the Bonds of the Thirty-first Series), the withdrawal of cash, the release of property, the taking of credit under Section 39 or Section 40 hereof, or otherwise) and a Net Earning Certificate shall be required by the terms of this Indenture in connection therewith, the “Adjusted Net Earnings of the Company” shall be, and shall be stated in such Net Earning Certificate to be, the lesser of (A) the amount (for the applicable period selected in accordance with paragraph (A) of Section 7 of this Indenture) determined in accordance with paragraph (A) of Section 7 of this Indenture (and the other provisions of such Section 7 that are relevant to such paragraph) on the basis of (i) the items set forth in clauses (1), (2), (4) and (6) of paragraph (A) of such Section 7 being such portions of such items of such successor corporation as are reasonably allocated by such successor corporation to or from the Mortgaged and Pledged Property as a plant or plants and an operating system or operating systems (and if, on the date of a Net Earning Certificate, such successor corporation shall be a party to any other general or first mortgage indenture and deed of trust relating to property other than the Mortgaged and Pledged Property and the lien of such other mortgage indenture and deed of trust shall not have been discharged, such reasonable allocation shall be in a manner consistent with the manner of allocation utilized and/or to be utilized by such successor corporation in making 6720512v722 calculations of the “Adjusted Net Earnings of the Company” (or other comparable term) under and as defined in such other mortgage indenture and deed of trust), (ii) the item set forth in clause (8) of paragraph (A) of such Section 7 being calculated without regard to income (net) derived from any electric and/or gas utility business of the successor corporation in which the Mortgaged and Pledged Property is not utilized (but otherwise in accordance with such Section 7), and (iii) the item set forth in clause (10) of paragraph (A) of such Section 7 being calculated without regard to sub-clause (b) of such clause and without regard to the proviso to such clause (but otherwise in accordance with such clause), and (B) the amount (for the applicable period selected in accordance with paragraph (A) of Section 7 of this Indenture) determined in accordance with paragraph (A) of Section 7 of this Indenture (and the other provisions of such Section 7 that are relevant to such paragraph) (without any allocation or distinction as to the derivation of the items set forth in any of the clauses of paragraph (A) of such Section 7, other than allocation or distinction between (i) the electric and/or gas utility business or businesses in which such successor corporation is engaged (whether or not the Mortgaged and Pledged Property is utilized in connection therewith), and (ii) the other business or businesses in which such successor corporation is engaged (with such other business or businesses being given effect under the items set forth in clauses (8) and (10) of paragraph (A) of such Section 7)). Each such Net Earning Certificate shall contain a statement of the signers of such Net Earning Certificate that, in the opinion of such signers, the allocations made in the calculations of “Adjusted Net Earnings of the Company” as set forth in such Net Earning Certificate are in accordance with the requirements of the preceding sentence of this Section 86. Section 4.04For so long as any Bonds of the Thirty-first Series are Outstanding, the Company shall not subject, or permit to be subjected, any Mortgaged and Pledged Property under the Mortgage to the lien of the Company’s General Mortgage Indenture and Deed of Trust dated as of August 1, 1993, as amended and supplemented. ARTICLE V Home Office Payment So long as any Purchaser (as such term is defined in the Bond Purchase Agreement) or its nominee shall be the Holder of any Bond of the Thirty-first Series, and notwithstanding anything contained in the Indenture or in such Bond of the Thirty-first Series to the contrary, the Company will pay all sums becoming due on such Bond of the Thirty-first Series for principal or premium, if any, and interest by the method and at the address specified for such purpose below such Holder’s name in ScheduleA to the Bond Purchase Agreement, as certified to the Corporate Trustee by the Company, or by such other method or at such other address as such Holder shall have from time to time specified to the Company and the Trustee in writing for such purpose, without the presentation or surrender of such Bond of the Thirty-first Series unless such Bond is to be paid or redeemed in full, in which case, as a condition to such payment, such Bond shall be presented and surrendered at the place of payment most recently designated by the Company pursuant to Section 13 of the Indenture.Prior to any sale or other disposition of any Bond of the Thirty-first Series held by any such Holder, such Holder, by its acceptance of a Bond, agrees that it will, at its election, either endorse thereon the amount of principal paid thereon and the last date to which interest has been paid thereon or surrender such Bond of the Thirty-first Series to the Trustee in exchange for a new Bond of the Thirty-first Series or Bonds of the Thirty-first Seriesin a principal amount giving effect to such payments of principal and interest pursuant to Section 13 of the Indenture, and in either case shall promptly notify the Company and the Trustee of the name and address of the transferee of any such Bond so sold or disposed of.The Company will afford the benefits of this Article V to any Institutional Investor (as such term is defined in the Bond Purchase Agreement) that is the direct or indirect transferee of any Bond of the Thirty-first Series purchased by any such Purchaser or its nominee and that has made the same agreement relating to such Bond of the Thirty-first Series as such Purchasers have made in this Article V. 6720512v723 ARTICLE VI Miscellaneous Provisions Section 6.01. Subject to the amendments provided for in this Twenty-ninth Supplemental Indenture, the terms defined in the Mortgage, as heretofore supplemented, shall, for all purposes of this Twenty-ninth Supplemental Indenture, have the meanings specified in the Mortgage, as heretofore supplemented. Section 6.02. The Trustees hereby accept the trusts herein declared, provided, created or supplemented and agree to perform the same upon the terms and conditions herein and in the Mortgage, as heretofore supplemented, set forth and upon the following terms and conditions: The Trustees shall not be responsible in any manner whatsoever for or in respect of the validity or sufficiency of this Twenty-ninth Supplemental Indenture or for or in respect of the recitals contained herein, all of which recitals are made by the Company solely. In general, each and every term and condition contained in Article XVII of the Mortgage shall apply to and form part of this Twenty-ninth Supplemental Indenture with the same force and effect as if the same were herein set forth in full with such omissions, variations and insertions, if any, as may be appropriate to make the same conform to the provisions of this Twenty-ninth Supplemental Indenture. Section 6.03. Whenever in this Twenty-ninth Supplemental Indenture any of the parties hereto is named or referred to, this shall, subject to the provisions of Articles XVI and XVII of the Mortgage, be deemed to include the successors and assigns of such party, and all the covenants and agreements in this Twenty-ninth Supplemental Indenture contained by or on behalf of the Company, or by or on behalf of the Trustees shall, subject as aforesaid, bind and inure to the respective benefit of the respective successors and assigns of such parties, whether so expressed or not. Section 6.04. Nothing in this Twenty-ninth Supplemental Indenture, expressed or implied, is intended, or shall be construed, to confer upon, or to give to, any person, firm or corporation, other than the parties hereto and the holders of the bonds and coupons Outstanding under the Indenture, any right, remedy or claim under or by reason of this Twenty-ninth Supplemental Indenture or any covenant, condition, stipulation, promise or agreement hereof, and all the covenants, conditions, stipulations, promises and agreements in this Twenty-ninth Supplemental Indenture contained by or on behalf of the Company shall be for the sole and exclusive benefit of the parties hereto, and of the holders of the bonds and coupons Outstanding under the Indenture. 6720512v724 Section 6.05. This Twenty-ninth Supplemental Indenture shall be executed in several counterparts, each of which shall be an original and all of which shall constitute but one and the same instrument. 6720512v725 IN WITNESS WHEREOF, NORTHWESTERN CORPORATION has caused its corporate name to be hereunto affixed, and this instrument to be signed and sealed by one of its Vice Presidents, and its seal to be attested by its Corporate Secretary or one of its Assistant Corporate Secretaries for and in its behalf, and THE BANK OF NEW YORK MELLON, in token of its acceptance of the trust hereby created, has caused its corporate name to be hereunto affixed, and this instrument to be signed and sealed by one of its Vice Presidents or one of its Assistant Vice Presidents, and its corporate seal to be attested by one of its Assistant Vice Presidents, Assistant Secretaries or Assistant Treasurers, and Ming Ryan, for all like purposes, has hereunto set her hand and affixed her seal, as of the day and year first above written. NORTHWESTERN CORPORATION By: Vice President [SEAL] Attest: Assistant Corporate Secretary Executed, sealed and delivered by NORTHWESTERN CORPORATION in the presence of: [Signature Page to the Twenty-ninth Supplemental Indenture] 6720512v726 STATE OF) ) ss. COUNTY OF ) This instrument was acknowledged before me on this day of , 2010, by , Vice President, of NORTHWESTERN CORPORATION, a Delaware corporation. Notary Public [SEAL] [Acknowledgment to the Twenty-ninth Supplemental Indenture] 6720512v727 THE BANK OF NEW YORK MELLON, as Corporate Trustee By: Name: Title: [SEAL] Attest: Name: Title: L.S Ming Ryan, as Co-Trustee Executed, sealed and delivered by THE BANK OF NEW YORK MELLON and Ming Ryan in the presence of: [Signature Page to the Twenty-ninth Supplemental Indenture] 6720512v728 STATE OF NEW YORK) ) ss. COUNTY OF NEW YORK) This instrument was acknowledged before me on this day of , 2010, by , of THE BANK OF NEW YORK MELLON, a New York corporation. Notary Public [Acknowledgment to the Twenty-ninth Supplemental Indenture] 6720512v729 STATE OF NEW YORK) ) ss. COUNTY OF NEW YORK) This instrument was acknowledged before me on this day of , 2010, by MING RYAN. Notary Public [Acknowledgment Page to the Twenty-ninth Supplemental Indenture] 6720512v730 EXHIBIT A FORM OF BOND (FACE OF BOND) THIS BOND HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) AND MAY NOT BE OFFERED, SOLD, ASSIGNED, TRANSFERRED OR PLEDGED UNLESS REGISTERED PURSUANT TO THE PROVISIONS OF SUCH ACT OR AN EXEMPTION THEREFROM IS AVAILABLE, EXCEPT UNDER CIRCUMSTANCES WHERE NEITHER SUCH REGISTRATION NOR SUCH AN EXEMPTION IS REQUIRED BY LAW. NORTHWESTERN CORPORATION FIRST MORTGAGE BOND, 5.01% SERIES DUE 2025 No. TR-[] CUSIP: $ NORTHWESTERN CORPORATION, a corporation organized and existing under the laws of the State of Delaware (hereinafter called the Company), for value received, hereby promises to pay to or its registered assigns, on May 1, 2025, at the office or agency of the Company in the Borough of Manhattan, The City of New York, $ dollars in such coin or currency of the United States of America as at the time of payment is legal tender for public and private debts, and to pay to the registered owner hereof interest thereon from the date of first authentication of Bonds of the series herein designated, at the rate per annum of 5.01% (computed on the basis of a 360-day year of twelve 30-day months), in like coin or currency at such office or agency on May 1 and November 1 in each year, until the Company’s obligation with respect to the payment of such principal shall have been discharged. This Bond is issued by the Company pursuant to the Twenty-ninth Supplemental Indenture (as hereinafter defined). The terms of this Bond shall be those specified herein and pursuant to the Mortgage (as hereinafter defined), as heretofore amended and supplemented, including by the Twenty-ninth Supplemental Indenture. The provisions of this Bond are continued on the reverse hereof and such continued provisions shall for all purposes have the same effect as though set fully forth at this place. This Bond shall not become obligatory until The Bank of New York Mellon, the Corporate Trustee under the Mortgage, or its successor thereunder, shall have signed the form of authentication certificate endorsed hereon. 6720512v7 IN WITNESS WHEREOF, NORTHWESTERN CORPORATION has caused this instrument to be signed in its corporate name by its Chairman of the Board or its President or one of its Vice-Presidents by his signature or a facsimile thereof, and its corporate seal to be impressed or imprinted hereon and attested by its Secretary or one of its Assistant Secretaries by his/her signature or a facsimile thereof. Dated: . NORTHWESTERN CORPORATION By Attest: 6720512v7 CORPORATE TRUSTEE’S AUTHENTICATION CERTIFICATE This Bond is one of the Bonds, of the series herein designated, described or provided for in the within-mentioned Mortgage. THE BANK OF NEW YORK MELLON, as Corporate Trustee By Authorized Signatory 6720512v7 (REVERSE OF BOND) General This Bond is one of an issue of Bonds of the Company issuable in series and is one of a series known as its First Mortgage Bonds, 5.01% Series due 2025, all Bonds of all series issued and to be issued under and equally secured (except in so far as any sinking or other fund, established in accordance with the provisions of the Mortgage hereinafter mentioned, may afford additional security for the Bonds of any particular series) by a Mortgage and Deed of Trust (herein, together with any indenture supplemental thereto, called the Mortgage), dated as of October 1, 1945, executed by the Company to Guaranty Trust Company of New York (The Bank of New York Mellon, successor) and Arthur E. Burke (Ming Ryan, successor), as Trustees. Reference is made to the Mortgage for a description of the property mortgaged and pledged, the nature and extent of the security, the rights of the holders of the Bonds and of the Trustees in respect thereof, the duties and immunities of the Trustees and the terms and conditions upon which the Bonds are and are to be secured and the circumstances under which additional Bonds may be issued. With the consent of the Company and to the extent permitted by and as provided in the Mortgage, the rights and obligations of the Company and/or the rights of the holders of the Bonds and/or coupons and/or the terms and provisions of the Mortgage may be modified or altered by affirmative vote of the holders of at least 66 2/3% in principal amount of the Bonds then outstanding under the Mortgage and, if the rights of the holders of one or more, but less than all, series of Bonds then outstanding are to be affected, then also by affirmative vote of the holders of at least 66 2/3% in principal amount of the Bonds then outstanding of each series of Bonds so to be affected (excluding in any case Bonds disqualified from voting by reason of the Company’s interest therein as provided in the Mortgage); provided that, without the consent of the holder hereof, no such modification or alteration shall, among other things, impair or affect the right of the holder to receive payment of the principal of (and premium, if any) and interest on this Bond, on or after the respective due dates expressed herein, or permit the creation of any lien equal or prior to the lien of the Mortgage or deprive the holder of the benefit of a lien on the mortgaged and pledged property. The principal hereof may be declared or may become due prior to the maturity date hereinbefore named on the conditions, in the manner and at the time set forth in the Mortgage, upon the occurrence of a Default as in the Mortgage provided. This Bond is transferable as prescribed in the Mortgage by the registered owner hereof in person, or by his duly authorized attorney, at the office or agency of the Company in the Borough of Manhattan, The City of New York, upon surrender and cancellation of this Bond, and upon payment, if the Company shall require it, of the transfer charges provided for in the Twenty-ninth Supplemental Indenture hereinafter referred to, and, thereupon, a new fully registered Bond of the same series for a like principal amount will be issued to the transferee in exchange herefor as provided in the Mortgage; provided that, this Bond shall also be subject to the restrictions on transfer and exchange that appear above. The Company and the Trustees may deem and treat the person in whose name this Bond is registered as the absolute owner hereof for the purpose of receiving payment and for all other purposes and neither the Company nor the Trustees shall be affected by any notice to the contrary. 6720512v7 In the manner prescribed in the Mortgage, any Bonds of this series, upon surrender thereof, for cancellation, at the office or agency of the Company in the Borough of Manhattan, The City of New York, are exchangeable for a like aggregate principal amount of registered Bonds of the same series of other authorized denominations. No recourse shall be had for the payment of the principal of or interest on this Bond against any incorporator or any past, present or future subscriber to the capital stock, stockholder, officer or director of the Company or of any predecessor or successor corporation, as such, either directly or through the Company or any predecessor or successor corporation, under any rule of law, statute or constitution or by the enforcement of any assessment or otherwise, all such liability of incorporators, subscribers, stockholders, officers and directors being released by the holder or owner hereof by the acceptance of this Bond and being likewise waived and released by the terms of the Mortgage. Capitalized terms used in this Bond shall have the meanings ascribed to them in the Twenty-ninth Supplemental Indenture hereinafter referred to. Interest The Bonds shall bear interest for each Interest Period (as hereinafter defined) at a rate per annum of 5.01% (the “Interest Rate”), as set forth in Section 1.01 of the Twenty-ninth Supplemental Indenture, dated as of May 1, 2010, between the Company and the Trustees (such supplemental indenture, the “Twenty-ninth Supplemental Indenture”). The period commencing on an Interest Payment Date and ending on the day preceding the next succeeding Interest Payment Date shall be an “Interest Period,” provided that the first Interest Period shall begin on the date of the first authentication of the Bonds and extend through October 31, 2010, the day preceding the first Interest Payment Date.Interest on this Bond shall accrue from the date of the first authentication of the Bonds to the first Interest Payment Date and, thereafter, shall accrue from the most recent Interest Payment Date to which interest has been paid or duly provided for. Interest payments for the Bonds will be computed on the basis of a 360-day year consisting of twelve 30-day months. If an Interest Payment Date or Redemption Date falls on a day that is not a Business Day, such Interest Payment Date or Redemption Date, as the case may be, will be the immediately succeeding Business Day with the same force and effect as if made on the original Interest Payment Date or Redemption Date, as the case may be, and no interest shall accrue for the period from and after such original Interest Payment Date or Redemption Date, as the case may be. All dollar amounts resulting from such calculation will be rounded, if necessary, to the nearest cent with one-half cent rounded upward. Interest on any Bond which is payable, and is punctually paid or duly provided for, on any Interest Payment Date shall be paid to the Person in whose name that Bond (or one or more Predecessor Bonds) is registered at the close of business on the Record Date for such interest; provided, however, that interest payable at maturity (whether the stated maturity or maturity resulting from declaration of acceleration, call for redemption or otherwise) shall be payable to the Person to whom the principal of such Bond shall be payable. 6720512v7 Redemption The Bonds shall be redeemable at the option of the Company in whole or in part at any time and from time to time, prior to maturity, upon notice to the Holders of such Bonds at his, her or its address last appearing in the Bond Register by first class mail, mailed not less than 30 days but not more than 60 days prior to the date on which such Bonds are fixed to be redeemed (such date fixed for redemption, the “Redemption Date”), in cash at a redemption price (the “Redemption Price”) equal to (i) the greater of: (A) one hundred per centum (100%) of the principal amount of Bonds to be redeemed then Outstanding, and (B) the Make-Whole Amount, if any, plus (ii) accrued and unpaid interest to the Redemption Date.Any notice of intention to redeem need not specify the Redemption Price but shall be sufficient if it sets forth in brief terms the manner in which the Redemption Price is to be calculated.Each such notice shall specify the Redemption Date (which shall be a Business Day), the aggregate principal amount of the Bonds to be redeemed on such date, the principal amount of each Bond held by such Holder to be redeemed, and the interest to be paid on the Redemption Date with respect to such principal amount being redeemed, and shall be accompanied by a certificate of an officer of the Company as to the estimated Make-Whole Amount due in connection with such redemption (calculated as if the date of such notice were the Redemption Date), setting forth the details of such computation.Two Business Days prior to the Redemption Date, the Company shall deliver to each Holder of such Bonds a certificate of an officer specifying the calculation of such Make-Whole Amount as of the specified Redemption Date. The term “Make-Whole Amount” means, with respect to any Bond, an amount equal to the excess, if any, of the Discounted Value of the Remaining Scheduled Payments with respect to the Called Principal of such Bond over the amount of such Called Principal; provided that the Make-Whole Amount may in no event be less than zero.For the purposes of determining the Make-Whole Amount, the following terms have the following meanings: “Called Principal” means, with respect to any Bond, the principal of such Bond that is to be prepaid pursuant to Section1.02(b)(i). “Discounted Value” means, with respect to the Called Principal of any Bond, the amount obtained by discounting all Remaining Scheduled Payments with respect to such Called Principal from their respective scheduled due dates to the Settlement Date with respect to such Called Principal, in accordance with accepted financial practice and at a discount factor (applied on the same periodic basis as that on which interest on the Bonds is payable) equal to the Reinvestment Yield with respect to such Called Principal. “Reinvestment Yield” means, with respect to the Called Principal of any Bond, .50% (50 basis points) over the yield to maturity implied by (i) the yields reported as of 10:00 a.m. (New York City time) on the second Business Day preceding the Settlement Date with respect to such Called Principal, on the display designated as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg Financial Markets for the most recently issued actively traded on the run U.S. Treasury securities having a maturity equal to the Remaining Average Life of such Called Principal as of such Settlement Date, or (ii)if such yields are not reported as of such time or the yields reported as of such time are not ascertainable (including by way of interpolation), the Treasury Constant Maturity Series Yields reported, for the latest day for which such yields have been so reported as of the second Business Day preceding the Settlement Date with respect to such Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable successor publication) for U.S. Treasury securities having a constant maturity equal to the Remaining Average Life of such Called Principal as of such Settlement Date.In the case of each determination under clause(i) or clause(ii), as the case may be, of the preceding paragraph, such implied yield will be determined, if necessary, by (a)converting U.S. Treasury bill quotations to bond-equivalent yields in accordance with accepted financial practice and (b)interpolating linearly between (1)the applicable U.S. Treasury security with the maturity closest to and greater than such Remaining Average Life and (2)the applicable U.S. Treasury security with the maturity closest to and less than such Remaining Average Life.The Reinvestment Yield shall be rounded to the number of decimal places as appears in the interest rate of the applicable Bond. 6720512v7 “Remaining Average Life” means, with respect to any Called Principal, the number of years (calculated to the nearest one-twelfth year) obtained by dividing (a)such Called Principal into (b)the sum of the products obtained by multiplying (i)the principal component of each Remaining Scheduled Payment with respect to such Called Principal by (ii)the number of years (calculated to the nearest one-twelfth year) that will elapse between the Settlement Date with respect to such Called Principal and the scheduled due date of such Remaining Scheduled Payment. “Remaining Scheduled Payments” means, with respect to the Called Principal of any Bond, all payments of such Called Principal and interest thereon that would be due after the Settlement Date with respect to such Called Principal if no payment of such Called Principal were made prior to its scheduled due date; provided that if such Settlement Date is not a date on which interest payments are due to be made under the terms of the Bonds, then the amount of the next succeeding scheduled interest payment will be reduced by the amount of interest accrued to such Settlement Date and required to be paid on such Settlement Date pursuant to Section1.02(b)(i). “Settlement Date” means, with respect to the Called Principal of any Bond, the date on which such Called Principal is to be prepaid pursuant to Section1.02(b)(i). The Corporate Trustee shall be under no duty to inquire into, may conclusively presume the correctness of, and shall be fully protected in acting upon the calculation by the Company of any Redemption Price of the Bonds. The Company shall not be required to make transfers or exchanges of Bonds for a period of ten (10) days next preceding any Interest Payment Date, or next preceding any designation of Bonds to be redeemed.The Company shall not be required to make transfers or exchanges of any Bonds designated in whole or in part for redemption. 6720512v7 INSTRUMENT OF ASSIGNMENT AND TRANSFER FOR VALUE-RECEIVED the undersigned hereby sell(s), assign(s) and transfer(s) unto Identifying Number of Assignee (Please print or typewrite name and address, including zip code of Assignee) the within Bond and all rights thereunder, hereby irrevocably constituting and appointing attorney to transfer said Bond on the books of the Company, with full power of substitution in the premises. Dated: Name: NOTICE: The signature to this assignment must correspond with the name as written upon the first page of the within instrument in every particular, without alteration or enlargement or any change whatsoever. Signature Guarantee SIGNATURE GUARANTEE Signatures must be guaranteed by an “eligible guarantor institution” meeting the requirements of the Registrar, which requirements include membership or participation in the Security Transfer Agent Medallion Program (“STAMP”) or such other “signature guarantee program” as may be determined by the Registrar in addition to, or in substitution for, STAMP, all in accordance with the Securities Exchange Act of 1934, as amended. 6720512v7
